Citation Nr: 0608298	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for residuals of a 
concussion, including dizziness and loss of equilibrium.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision.  In September 
2003, the Board remanded the appeal for additional 
development.  The matter of service connection for chronic 
spinal and myofascial pain syndrome and left shoulder 
disability was granted in October 2005.  That decision 
represents a full grant of benefits sought on appeal and that 
matter is no longer before the Board.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a chronic right shoulder 
disability related to service.

2.  The veteran does not have chronic residuals of a 
concussion related to service.




CONCLUSIONS OF LAW

1.  A chronic right shoulder disability was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Chronic residuals of a concussion were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated in June 2001, May 2002, April 2004, and June 
2004, the RO informed the appellant of the provisions of the 
VCAA.  More specifically, these letters notified the 
appellant that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to his appeal but that 
he had to provide enough information so that VA could request 
the relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in October 1999 and supplemental statements of the case 
(SSOCs) in June 2000, April 2002, and October 2005 in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claims.  The 
Board, therefore, believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claims, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefit sought.  Further, the claims file 
reflects that the October 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Thus, to the extent that the letters 
notifying him of the VCAA may not have technically informed 
the appellant of each element of the VCAA, the appellant was 
nonetheless properly notified of all the provisions of the 
VCAA by the October 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
April 1999.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claims, the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated in October 
2005.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

VA and private medical records and VA examination reports 
have been obtained and there is no contention that additional 
relevant records have not been obtained.  The appellant has 
not indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the claims of service connection 
are not granted, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).  The Court has clarified that the 
term 'service connection' is used in section 1154(b) to refer 
to proof of incurrence or aggravation, rather than to the 
legal standard for entitlement to payments for disability.  
Velez v. West, 11 Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown,  
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section does not provide a substitute for 
medical nexus evidence, but rather serves only to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service.  Kessel v. West, 13 Vet. 
App. 9, 16-19 (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear and 
convincing" evidence).

I.  Entitlement to service connection for a right shoulder 
disability.

The veteran was involved in a motor vehicle accident in 
service and was treated for musculoskeletal injury.  There 
was no reference to right shoulder disability.  A September 
1998 private medical report noted that later he had to carry 
42 pound mortars with his right arm, because his left 
shoulder and back hurt too much.  The separation examination 
did not refer to right shoulder disability and none was 
mentioned for many years after service.  

VA afforded the veteran an examination in September 2005 for 
which the claims folder was reviewed.  Upon examination of 
the right shoulder, the examiner noted no pain, tenderness, 
or abnormalities.  The veteran had full forward flexion to 
180 degrees, abduction in the scapular plane at 180 degrees, 
and internal and external rotation to 90 degrees with no 
pain.  There was no additional limitation due to fatigue, 
weakness, lack of endurance, or pain.  In conclusion, the 
examiner stated that there was "no evidence of any right 
shoulder problem."

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of a current right shoulder disability, 
service connection is denied.  

While the veteran has suggested that he currently has a right 
shoulder disability as a result of service, as a lay person, 
he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a right shoulder disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II. Entitlement to service connection for residuals of a 
concussion, including dizziness and loss of equilibrium.

The record reflects the veteran's complaints of dizziness and 
imbalance (such as in VA examination reports dated in 
December 1998 and January 1999 and a letter from J.S. Atkins, 
Jr., M.D. dated in March 1999).  Dr. Atkins' letter stated 
that the veteran's complaints of imbalance and dizziness were 
consistent with his history of concussion and head trauma.  
The veteran has claimed that he was "shell-shocked" in 
combat.  A September 1998 private medical report noted that 
he often stumbled and fell during combat and his hearing and 
eye sight were impaired as a result of his being "shell-
shocked".  

Pursuant to the Board's September 2003 remand, VA afforded 
the veteran an examination in October 2004 for which his 
claims folder was reviewed.  The examination report noted the 
veteran's history that he suffered a concussion as a result 
of artillery shell explosion.  He related that he lost 
consciousness for 2-3 minutes with ear bleeding but was able 
to perform his duties without further impairment.  Following 
examination, the examiner noted mild evidence of probably 
mild cognitive impairment and no evidence of a dementia 
disorder or Parkinson's.  In conclusion, the examiner opined 
that the veteran "less likely than not has experienced any 
residuals of cognitive deficit secondary to his very remote 
probable concussion in 1943."  

While in March 1999, Dr. Atkins noted that the veteran's 
symptoms were consistent with concussion, the most recent 
October 2004 VA examination was negative for any residuals of 
a concussion.  The October 2004 examination report noted no 
neurological impairment that was attributable to the 
concussion in service.  In fact, the examination was mostly 
negative for abnormality.  The veteran did exhibit a 
cognitive deficit that the examiner did not feel was likely 
related to a remote concussion in service.  The examiner 
reviewed the claims folder and reported the veteran's medical 
history.  The Board finds this examination to be very 
probative.  

While the veteran has suggested that he currently has 
residuals of a concussion as a result of service, as a lay 
person, he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a concussion.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for residuals of a concussion, including 
dizziness and loss of equilibrium, is denied.


REMAND

In November 2005, the veteran filed an NOD to an October 2005 
rating decision denying TDIU.  A review of the claims folder 
indicates that a statement of the case (SOC) regarding this 
issue has not been furnished.  As such, a remand is required 
to accord the RO an opportunity to furnish the veteran and 
his representative an SOC concerning this issue.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

Accordingly, the Board REMANDS this case for the following:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to TDIU.  The veteran is 
hereby notified that, following the 
receipt of the Statement of the Case 
concerning these issues, a timely 
substantive appeal must be filed if 
appellate review by the Board is 
desired.  If, and only if, a timely 
substantive appeal is filed, should 
these issues be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


